DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is a final office action upon examination of application number 16042569.  Claims 1 and 3-30 are pending and have been examined on the merits discussed below.
	
	
Response to Arguments
Applicant's arguments filed with respect to Angell et al have been fully considered but they are not persuasive.  Applicant argues Angell et al does not teach the claimed depth sensor.  Examiner disagrees.  Angell et al teaches one or more strategically placed sensors for gathering event data [0029, 0030].  The sensor may be a camera, a motion sensor device, a sonar…, a pressure sensor…, a GPS receiver and/or any other detection device for detecting presence [0031].  The motion detector [0033, 0034] can use sound waves to detect motion.  When something moves into range of the sound waves the change is echoed back to indicate presence.  This detection involves detecting the distance an object comes within range of the detector which can be mounted on the equipment [0030, 0034].  This can also be performed . 
Applicant also argues Angell et al does not include two different types of sensing.  However, Angell et al clearly states one or more strategically placed sensors for gathering event data [0029, 0030].  The sensor may be a camera, a motion sensor device, a sonar…, a pressure sensor…, a GPS receiver and/or any other detection device for detecting presence [0031].  It is clear that the system of Angell et al considers at least two different types of sensing to perform the analysis.
With respect to amendments to claim 17, Examiner has updated the rejection below.  Angell et al teaches modifying the standard by generating a customized labor standard for workers at a facility [0099].
With respect to claim 27, Applicant’s arguments are based on the newly amended claim.  Examiner addresses the amendment in the rejection below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4-12, 15-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Angell et al, US 2009/0070163.
As per claim 1, Angell et al teaches a camera located at a facility, the camera positioned to record video data of multiple instances of a procedure involving an action by an operator performed on a workpiece at the facility, the action involving a physical movement (paragraph 0029-0031 – cameras deployed at a facility to record worker’s performance of a set of motions); a depth sensor configured to record depth data regarding the operator and the workpiece (paragraph 0036 – a motion detector device using a photo-sensor detects motion by sending a beam of light across a space into a photo-sensor.  This photo-sensor detects when a moving object breaks of interrupts the beam of light, thereby indicating an object within a specific depth of another object);  a database storing at least one workflow rule concerning the procedure, at least one of the workflow rules involving the physical movement of the action performed on the workpiece (paragraph 0056 – system stores optimal sequence for performing a set of motions); and a procedure monitoring processor communicatively coupled to the database and configured to identify the operator and the workpiece from the video data (0031, 0038-0040 – camera to gather event data associated with the performance of a task at a facility) and determine distance data between the operator and the workpiece 
 As per claim 4, Angell et al teaches the workflow evaluation system of Claim 1, which further includes a microphone recording audio data, and wherein the procedure monitoring processor uses the audio data as part of the workflow data (paragraphs 0029-0031 – audio and video data are captured to gather event data at a facility).  
As per claim 5, Angell et al teaches the workflow evaluation system of Claim 1, wherein the database stores at least one additional workflow rule specifying a minimum or maximum duration regarding the action performed on the workpiece, and wherein the procedure monitoring processor is further configured to (i) access the at least one workflow rule specifying the minimum or maximum duration and (ii) compare corresponding action duration information obtained from the video data of the instance 
As per claim 6, Angell et al teaches the workflow evaluation system of Claim 5, wherein the procedure monitoring processor is further configured to send a non-satisfy message if the compared corresponding action duration information does not satisfy the accessed at least one minimum or maximum duration rule ((paragraph 0090-0097 – labor standards indicate specifications for performing a task within a time period; recommendations may be provided in response to comparing task to labor standards; if worker is not complying with labor standard, a notice is generated to notify the worker they are not complying with the standard).  
As per claim 7, Angell et al teaches the workflow evaluation system of Claim 6, wherein the non-satisfy message for the minimum or maximum duration rule is different than the non-satisfy message for the physical movement rule (0091-0094 – recommendations and alerts are generated for each labor standard; Labor standard 504 is a model, set of definitions, suggestions, or parameters for performing a discrete set of motions for completing a task. Labor standard 504 may include specifications for performing a discrete set of motions. The specifications may require that the set of motions be performed in a particular order, within a predefined amount of time, using a specified tool or equipment, or in some other predefined manner. Labor standard 504 may specify working conditions that may promote the productivity of a worker; therefore 
As per claim 8, Angell et al teaches the workflow evaluation system of Claim 5, further comprising a statistical processor configured to create at least one of the minimum or maximum duration rule or the physical movement rule prior to the use of the minimum or maximum duration rule or the physical movement rule, respectively, by the inspection monitoring processor, the creation of the minimum or maximum duration rule or the physical movement rule based on at least one of a regulatory specification, common know-how, best practices, or a statistical analysis of previously collected video data (paragraph 0042-0043; 0047 – collection of audio and video information to form event data; event data is processed to form a labor standard; compliance with labor standards is monitored).
As per claim 9, Angell et al teaches the workflow evaluation system of Claim 1, wherein the procedure monitoring processor is further configured to repeat the accessing, comparing, and sending if needed for each of the multiple instances of the procedure involving the action performed on the workpiece at the facility (at least paragraphs 0054-0061 – for each task instance the system records event data to be analyzed according to labor standard).  
As per claim 10, Angell et al teaches the workflow evaluation system of Claim 9, wherein each instance of the procedure involves a different workpiece (0043 – examples of equipment and tasks involved in procedures; 0055, 0056, 0058, 0060, some of the examples of procedures that are monitored, i.e., car washing, attaching a metal bracket to wood, moving boxes, driving a nail into wood, etc.).  

As per claim 12, Angell et al teaches the workflow evaluation system of Claim 1, which is configured to prevent a next instance of the procedure involving the action performed on the workpiece until the at least one workflow rule for the current procedure is satisfied (paragraph 0047 – worker is alerted that actions fail to comply with labor standard; worker immediately alters method to comply).
As per claim 15, Angell et al teaches the workflow evaluation system of Claim 1, wherein the at least one workflow rule involving the physical movement of the action performed on the workpiece concerns movement of a tool applied to or utilized in the workpiece (at least paragraphs 0056-0060 – physical movements involve different tools, i.e., hammer, screwdriver, car washing tools, etc.). 
As per claim 16, Angell et al teaches the workflow evaluation system of Claim 1, wherein the at least one workflow rule involving the physical movement of the action performed on the workpiece concerns movement of a worker relative to the workpiece (paragraph 0056-0062 – as one example: evaluation concerns use of dominant hand relative to use of a screwdriver). 
As per claim 17, Angell et al teaches the workflow evaluation system of Claim 1, wherein the at least one workflow rule is modified for the facility based on feedback from the facility (paragraph 0099 - modifying the standard by generating a customized labor standard for workers at a facility).


As per claim 20, Angell et al teaches the workflow evaluation system of Claim 18, wherein the at least one workflow rule involving the minimum or maximum duration regarding the action includes a duration of the action performed on the workpiece (0054-0059 list several types of actions and rules that set forth conditions to be satisfied including time, cost, etc.).
As per claim 21, Angell et al teaches the workflow evaluation system of Claim 18, wherein the at least one workflow rule involving the minimum or maximum duration regarding the action includes a duration of a worker being within a certain proximity of the workpiece (at least 0090-0093 – activity duration rules; 0110-0117 – detection data from cameras indicating start of generating event data, i.e., worker in proximity of sensors, begin collecting event data).  
As per claim 22, Angell et al teaches the workflow evaluation system of Claim 18, wherein the at least one workflow rule is formed via feedback from prior video data obtained from the camera (paragraph 0102 – collection of statistics from audio/video data relating to performance of a set of motions by various workers repetitively completing the same task to for a standard).  
As per claim 23, Angell et al teaches a camera and a depth sensor located at a facility, the camera positioned to record video data of multiple instances of a procedure involving an action performed by an actor on a workpiece at the facility the depth sensor 
As per claim 24, Angell et al teaches wherein the depth sensor is provided with the camera along with a projector (paragraph 0036 – a motion detector device using a photo-sensor detects motion by sending a beam of light (projector as described in 
As per claim 25, Angell et al teaches the workflow evaluation system of Claim 23, wherein the workpiece is a portion of a larger workpiece assembly (0043 – a predefined task is associated with the generation of a product, i.e., each task sets for a procedure on a part of the end product).  
	As per claim 26, Angell et al teaches the workflow evaluation system of Claim 23, wherein the at least one workflow rule is formed via feedback from prior video data obtained from the camera (0062 – event data that is recorded is processed to form a labor standard).    
As per claim 27, Angell et al teaches a camera located at a facility, the camera positioned to record video data of multiple instances of a procedure involving an action performed on a workpiece at the facility (paragraph 0029-0031 – cameras deployed at a facility to record worker’s performance of a set of motions); 
a database storing first and second workflow rules concerning the procedure, the second workflow rule different than the first workflow rule (paragraph 0056 – system stores optimal sequence for performing a set of motions); and
a procedure monitoring processor communicatively coupled to the database and configured to access the first workflow rule involving the workpiece, compare first information corresponding to the first workflow rule obtained from the video data of one of the multiple instances of the procedure to the accessed first workflow rule, access the second, different workflow rule involving the workpiece, compare second information 
send a non-satisfy message if the compared first or second information does not satisfy the first or second accessed workflow rule (paragraph 0056-0060 – optimal task sequence compared to how worker executes the task; if worker does not perform a task as required, event data describes the event as not appropriate; also –0078-0083 – smart surveillance provides real time alerts based on comparing camera data).
	As per claim 28, Angell et al teaches the first workflow rule includes physical movement of an action performed on the workpiece, and the first information includes physical movement information obtained from the video data of one of the multiple instances of the procedure (paragraphs 0056-0060 – physical movement data is obtained from the video data which is used to determine a labor standard and compare later instances of the same physical movement).
	As per claim 29, Angell et al teaches the second workflow rule includes a minimum or maximum duration regarding an action performed on the workpiece, and the second information include corresponding action duration information obtained from the video data of one of the multiple instances of the procedure (at least paragraph 0058 task duration is modified based on worktime)
As per claim 30, Angell et al teaches the second workflow rule includes a proximity of the worker to a the workpiece, and the second information includes worker proximity information obtained from the video data of the one of the multiple instances .
 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Angell et al, US 2009/0070163 in view of Markovic et al, US 2011/0175810.
.

Claims 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Angell et al, US 2009/0070163.
As per claims 13 and 14, Angell et al teaches a variety of tasks/procedures that are monitored (see at least paragraphs 0055-0060), but does not explicitly teach the workpiece is an automobile and the action involves an inspection action performed by an inspector on the vehicle or the workpiece is a medical procedure and the action involves an inventory of surgical equipment used with the medical procedure.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Calliari, US 2013/0001028 – Safety Brake Device for Moving Machine Elements – detects operator distance from equipment
Kudo, US 2003/0164447 – Multi-optical-path Photoelectric Safety Apparatus – light curtain to detect worker presence near a machine
Jones, US 2007/0194097 – Data Acquisition and Processing System for Risk Assessment – external sensors gather parameter information for risk assessments, to include unsafe proximity of an operator of a machine

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683